Citation Nr: 1732683	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  16-14 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty January 1974 to November 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for an initial rating in excess of 20 percent for a lumbar spine disability, the Veteran was provided a VA examination in October 2015.  During the pendency of his appeal, in Correia v. McDonald, 28 Vet. App. 158, 170 (2016), it was held that a VA examination evaluating the severity of a joint disability must record the results of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  To this extent, the examiner did indicate there was evidence of pain on weight-bearing, but provided no further comment on passive or active motion, to include any additional range of motion findings.  Inasmuch as the October 2015 report of VA examination does not include the findings required by Correia, this matter must be remanded for a new examination.

Further, as resolution of the lumbar spine claim may affect whether the Veteran is entitled to higher ratings for the right and left lower extremity disabilities and entitlement to a TDIU, these issues are inextricably intertwined.  As such, the Board must defer adjudication of these claims until the development deemed necessary for the other claims have been completed.  As an examination is already necessary in the instant case, the Board finds it should also include findings as to the affect the service-connected disabilities have upon the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any additional VA or private treatment records relevant to the pending appeals that are not currently associated with the claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his lumbar spine and bilateral lower extremity radiculopathy symptoms and the impact of these conditions on the Veteran's ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination of the lumbar spine and bilateral lower extremity radiculopathy.  The claims folder should be made available to the examiner for review before the examination.

It is imperative that the examiner comment on the functional limitations of the lumbar spine caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Further, in accord with the requirements of the provisions of 38 C.F.R. § 4.59, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible and applicable, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.  

The examiner should identify the severity of the Veteran's right lower extremity and left lower extremity impairment.

The examiner must state whether the Veteran's back disability is productive of bowel and/or bladder impairment, or other neurological manifestations.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the case was last adjudicated below, and provides an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

